ORDER
PER CURIAM.
Bob Bone appeals the summary judgment entered against him in the State’s civil forfeiture action. The court’s summary judgment ordered the forfeiture of Bone’s Pontiac Fire-bird automobile and $432 of currency seized during his arrest for purchasing a controlled substance. We affirm. We have reviewed the briefs of the parties, the transcript and the legal file and find no error of law. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and *481reasons for this order. We affirm the trial court’s judgment pursuant to Rule 84.16(b).